Case 2:17-cv-14155-SJM-APP ECF No. 83, PageID.2055 Filed 02/11/21 Page 1 of 19




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 HOWARD T. LINDEN, as
 personal representative of the               Case No. 2:17-cv-14155
 estate of Omarion Humphrey,
                                              HONORABLE STEPHEN J. MURPHY, III
             Plaintiff,

 v.

 BRADLEY DIXON, et al.,

             Defendants.
                                   /

          OPINION AND ORDER GRANTING IN PART AND DENYING
      IN PART DEFENDANTS' MOTION FOR SUMMARY JUDGMENT [73]

       Plaintiff alleged that Defendants Kristen Field, Susan Hull, Ebony Jeffries,

Alisia Johnson, Lonia Perry, Christine Rehagan, Linda Tansil, Janice Tribble, and

Alisia Wiggins ("State Defendants") demonstrated unconstitutional deliberate

indifference towards Omarion Humphrey ("Decedent")—whose estate Plaintiff

represents. ECF 22. Pending is State Defendants' motion for summary judgment.

ECF 73. The Court reviewed the briefs and concludes that a hearing is unnecessary.

See E.D. Mich. L.R. 7.1(f). For the following reasons, the Court will grant in part and

deny in part the motion.

                                  BACKGROUND

       Decedent was a nine-year-old boy who suffered from non-verbal autism and

required special services and supervision. ECF 22, PgID 291. State Defendants

worked for the State of Michigan Department of Health and Human Services




                                          1
Case 2:17-cv-14155-SJM-APP ECF No. 83, PageID.2056 Filed 02/11/21 Page 2 of 19




("MDHHS") during the relevant time period. Id. at 289–91. Before Decedent's death,

Defendant Field, a Child Protective Services ("CPS") Placement Worker, petitioned

the Oakland County Circuit Court and requested that Decedent and his siblings be

removed from his family's home. See ECF 79-3. The state court granted Defendant

Field's petition and placed Decedent and his siblings with the MDHHS "for care and

supervision." ECF 79-1, PgID 1254. After Decedent was removed, MDHHS completed

an "initial placement request/ notification" for him. ECF 73-15. The notification

specifically noted that he was "[a]utistic and non-verbal." ECF 73-15.

      Decedent and eight of his nine siblings were placed in foster homes through

private placement agencies. Decedent was placed by Alternatives for Children &

Families, Inc. ("ACF"). ECF 73-10, PgID 953; ECF 73-11, PgID 1069 (Defendant Field

testifying Decedent "was placed into the [ACF] foster home the same day" the court

removed him). During this time, Defendant Johnson became the "purchase of service

monitor" assigned to Decedent's case. ECF 80-4, PgID 1658. As such, Defendant

Johnson "monitored the private agencies to ensure" that they were "adhering to

policies in regard to case management for the children that they were assigned." Id.

at 1659. ACF then placed Decedent in Defendant Lasenette Richardson's foster home.

Defendant Johnson testified that she did not recall speaking with Defendant

Richardson. ECF 73-18, PgID 1122. She did, however, talk to Defendant Field about

Decedent's case. Id. Defendant Johnson also testified that she had nothing to do with

placing Decedent in Defendant Richardson's home. Id.




                                          2
Case 2:17-cv-14155-SJM-APP ECF No. 83, PageID.2057 Filed 02/11/21 Page 3 of 19




      Contrary to Defendant Johnson's testimony, Defendant Richardson—the

foster parent—testified that she spoke with Defendant Johnson soon after ACF

placed Decedent in her care. ECF 79-8, PgID 1341. Defendant Richardson testified

that she had expressed her inability "to provide the heightened care and supervision

that [Decedent] required" and that she "even expressed [a] desire to surrender [her]

foster home license and cease providing foster care services." Id. Her hesitation was

based on, in part, Decedent's "habit and tendency to wander away." Id. But Defendant

Richardson later testified that she bonded with Decedent and that she was looking

forward to adopting him. Id. at 1369. Defendant Richardson also asked Defendant

Johnson to "increase [Decedent's] level of care" so she could receive more money to

provide for him. Id. at 1359; 73-18, PgID 1126.

      Decedent's case was then reassigned from Defendant Johnson to Defendant

Jeffries, another service monitor. ECF 73-19, PgID 1137. But Defendant Jeffries

testified that she did not communicate with Defendant Richardson, and that she

knew nothing about Defendant Richardson before her assignment to the case. Id. at

1141–42, 1155. In fact, Defendant Jeffries "was not aware of any safety concerns"

while she was assigned Decedent's case. Id. at 1158.

      Within days of Defendant Jeffries taking over Decedent's case, Defendant

Richardson took Decedent to a Fourth of July party, where he wandered off, drowned,

and was found dead several days later. ECF 79-8, PgID 1342. Then, in December

2015, Plaintiff filed a state-court action against ACF and Richardson. ECF 14, PgID

114–15. ACF moved for summary disposition; and the state court granted the motion




                                         3
Case 2:17-cv-14155-SJM-APP ECF No. 83, PageID.2058 Filed 02/11/21 Page 4 of 19




and dismissed ACF with prejudice. ECF 14-4, PgID 150. In December 2017, Plaintiff

filed a complaint against ACF and Defendant Richardson before the Court. ECF 1.

And in July 2018, Plaintiff filed a complaint against State Defendants. ECF 22. The

Court granted ACF's motion for summary judgment. ECF 34. The Court will now

address State Defendants' pending summary judgment motion. ECF 73.

                                LEGAL STANDARD

      Summary judgment is proper if the movant shows that there is "no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law." Fed. R. Civ. P. 56(a). A fact is material for purposes of summary judgment if its

resolution would establish or refute an "essential element[] of a cause of action or

defense asserted by the parties[.]" Kendall v. Hoover Co., 751 F.2d 171, 174 (6th Cir.

1984) (quotation omitted).

      The Court must view the facts and draw all inferences in the light most

favorable to the non-moving party. Stiles ex rel. D.S. v. Grainger Cnty., 819 F.3d 834,

848 (6th Cir. 2016) (citation omitted). The Court must then determine "whether the

evidence presents a sufficient disagreement to require submission to a jury or

whether it is so one-sided that one party must prevail as a matter of law." Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 251–52 (1986). And although the Court may not

make credibility judgments or weigh the evidence, Moran v. Al Basit LLC, 788 F.3d

201, 204 (6th Cir. 2015), a mere "scintilla" of evidence is insufficient to survive

summary judgment; "there must be evidence on which the jury could reasonably find

for the plaintiff," Anderson, 477 U.S. at 252.




                                           4
Case 2:17-cv-14155-SJM-APP ECF No. 83, PageID.2059 Filed 02/11/21 Page 5 of 19




                                  DISCUSSION

      The complaint alleged that the State Defendants—"in both their individual

and official capacities"—were deliberately indifferent to Decedent and thus violated

his civil rights. See ECF 22, PgID 289, 296–300. State Defendants now argue that the

case should be dismissed because they are entitled to qualified immunity and that

Defendant Field is entitled to absolute immunity. The Court will first address the

absolute immunity claim and then it will address the qualified immunity claim.

I.    Absolute Immunity

      Plaintiff claims that Defendant Field was deliberately indifferent to Decedent

based on actions in petitioning the Oakland County Circuit Court and requesting

"Decedent be removed from his family home and [placed] into the jurisdiction,

custody, and care of the State of Michigan DHS." ECF 22, PgID 291. But family

service workers are absolutely immune from liability for conduct relating to

"testimony or recommendations given in court concerning the child's best interest as"

the individual "saw the matter." Pittman v. Cuyahoga Cnty. Dept. of Children and

Family Serv's, 640 F.3d 716, 725 (6th Cir. 2011) (quotations omitted). Family service

workers like Defendant Field are also immune from claims relating to any potentially

false or incorrect information given during a removal proceeding. Id. at 726. Thus,

Defendant Field is entitled to absolute immunity for any statements made during the

removal proceedings. The Court will address the remaining claims against Defendant

Field in the next section about qualified immunity.




                                         5
Case 2:17-cv-14155-SJM-APP ECF No. 83, PageID.2060 Filed 02/11/21 Page 6 of 19




II.   Qualified Immunity

      The Court will now address whether Defendants are entitled to qualified

immunity.

       A. Official Capacity Claims

      The Court will first grant summary judgment on Plaintiff's official capacity

claims because Plaintiff cannot "seek damages or any other retroactive relief against"

state employees in their official capacities under federal law. Kanuszewski v. Mich.

Dep't of Health and Human Serv's, 927 F.3d 396, 417 (6th Cir. 2019).

       B. Individual Capacity Claims

      State officials or employees sued in their individual capacities for monetary

damages are sometimes entitled to qualified immunity. Qualified immunity is "an

immunity from suit rather than a mere defense to liability[.]" Mitchell v. Forsyth, 472

U.S. 511, 526 (1985). A qualified immunity analysis requires a two-pronged inquiry.

First, the Court must consider whether the facts, "when taken in the light most

favorable to the party asserting the injury, show the [defendant's] conduct violated a

constitutional right[.]" Mullins v. Cyranek, 805 F.3d 760, 765 (6th Cir. 2015) (quoting

Saucier v. Katz, 533 U.S. 194, 201–02 (2001)). Second, the Court must determine

whether the right was "clearly established such 'that a reasonable official would

understand that what he is doing violates that right.'" Id. (quoting Saucier, 533 U.S.

at 201–02).

      The Court may use its discretion to determine which prong to analyze first. Id.

(citing Pearson v. Callahan, 555 U.S. 223, 236 (2009)). Ultimately, "[p]laintiff bears




                                          6
Case 2:17-cv-14155-SJM-APP ECF No. 83, PageID.2061 Filed 02/11/21 Page 7 of 19




the burden of showing that defendants are not entitled to qualified immunity." Maben

v. Thelen, 887 F.3d 252, 269 (6th Cir. 2018) (citing Chappell v. City of Cleveland, 585

F.3d 901, 907 (6th Cir. 2009)). But "courts 'should not grant summary judgment on

the issue of qualified immunity if there exists a genuine issue of material fact,

involving an issue on which the question of immunity turns, such that it cannot be

determined before trial whether the defendant did acts that violate clearly

established rights.'" Jones v. Clark Cnty., Ky., 959 F.3d 748, 765 (6th Cir. 2020)

(quoting Flint ex rel. Flint v. Ky. Dept. of Corr., 270 F.3d 340, 346 (6th Cir. 2011)).

      Defendants argue that they are entitled to qualified immunity because they

did not violate Decedent's constitutional rights, and even if they did, those rights were

not clearly established. ECF 73, PgID 846. The Court will address each issue in turn.

      1. Constitutional Violation

      The Court must first determine whether Defendants were deliberately

indifferent and thus violated Decedent's Fourteenth Amendment substantive due

process rights. The Sixth Circuit is clear that children in foster care have a

constitutional "right to be free from the infliction of unnecessary harm . . . [while] in

state-regulated foster homes." Meador v. Cabinet for Human Res., 902 F.2d 474, 476

(6th Cir. 1990). Moreover, "a substantive due process claim is actionable where a

plaintiff sufficiently alleges 'that the deliberate indifference of the state officials in

placing the child in a foster home resulted in a violation of a constitutionally protected

liberty interest to be free from the infliction of unnecessary pain.'" Lethbridge v.

Forrest, No. 08-11423, 2010 WL 1417778, at *6 (E.D. Mich. Apr. 5, 2010) (emphasis




                                            7
Case 2:17-cv-14155-SJM-APP ECF No. 83, PageID.2062 Filed 02/11/21 Page 8 of 19




in original) (quoting Meador, 902 F.2d at 476). Finally, "the state's role in placing

children in foster homes" is analogous "to the mental institution and prison settings

in which state liability has been clearly established for deliberate indifference to the

plight of the individuals in detention." Lintz v. Skipski, 25 F.3d 304, 305 (6th Cir.

1994). And to prove deliberate indifference, Plaintiff "must show that the alleged

mistreatment was 'objectively' serious and that the defendants 'subjectively' ignored

the" child's "safety need." Clark-Murphy v. Foreback, 439 F.3d 280, 286 (6th Cir.

2006); see also Brown v. Hatch, 984 F. Supp. 2d 700, 711 (E.D. Mich. 2013) (applying

the same test in the foster home setting).

      Here, Plaintiff claims that Defendants Field, Hull, Jeffries, and Johnson

violated Decedent's rights by failing to properly supervise and care for him, and that

Defendants Perry, Rehagan, Tansil, Tribble, and Wiggins violated Decedent's rights

by licensing ACF and Richardson's foster home. ECF 22, PgID 298–300. The Court

will address the two groups of Defendants separately, starting with the subjective

component of the deliberate indifference analysis. Then, it will address the objective

component as necessary.

             a. Subjective component

      To satisfy the subjective component Plaintiff must prove that "[D]efendants

'subjectively' ignored the" child's "safety need." Clark-Murphy, 439 F.3d at 286.

                    i. Defendants Field, Hull, Jeffries, and Johnson

      Plaintiff claims Defendants Field, Hull, Jeffries, and Johnson violated

Decedent's constitutional rights by placing him in a foster home that was unable to




                                             8
Case 2:17-cv-14155-SJM-APP ECF No. 83, PageID.2063 Filed 02/11/21 Page 9 of 19




care for him. ECF 22, PgID 297–98; ECF 78, PgID 1239–44. But for a deliberate

indifference claim Plaintiff must prove "that the defendant knew of and disregarded

a substantial risk of serious harm to [the children's] health and safety." Watkins v.

City of Battle Creek, 273 F.3d 682, 685–86 (6th Cir. 2001); see also Lethbridge v. Lula

Belle Stewart Ctr., No. 06-14335, 2007 WL 2713733, at *5 (E.D. Mich. Sept. 17, 2007)

(applying Watkins to a foster care setting). Because the determination is

individualized, the Court will address each State Defendant separately.

                          a. Defendant Kristen Field

      Plaintiff claims that Defendant Field was deliberately indifferent "by not

advising the foster parent [that Decedent] was non-verbal, autistic, and required

constant supervision." ECF 78, PgID 1244. To support the claim, Plaintiff points to a

notice of intent to revoke ACF's license. ECF 79-10. But the notice of intent only

discussed ACF's failure to provide the proper information to Defendant Richardson.

Id. at 1412. Defendant Field, however, testified that she provided the placement

worker with a form that contained "[i]nformation about the parents, [and] any

pertinent information about the child that would be needed to place them in an

appropriate home, such as behavior, diagnosis [and] medication." ECF 79-6, PgID

1315. And no evidence disputes that Defendant Field provided the necessary

information to the placement worker. Id. Thus, it appears Defendant Field provided

necessary information.

      What is more, Defendant Field testified without dispute that she did not

transport Decedent to the foster home, id., and that it was not her job to make




                                          9
Case 2:17-cv-14155-SJM-APP ECF No. 83, PageID.2064 Filed 02/11/21 Page 10 of 19




 inquiries with Defendant Richardson to determine whether she could accept

 Decedent, id. at 1322. Because Defendant Field provided the necessary information

 to the CPS worker and was not personally involved in taking Decedent to the foster

 home or discussing with Defendant Richardson about his care, Field was not

 deliberately indifferent to Decedent's care. The evidence shows that Defendant Field

 did not know of or disregard any substantial risk to Decedent; therefore, Field did not

 violate Decedent's due process rights. She is entitled to qualified immunity.

                           b. Defendant Susan Hull (a/k/a Susan Heilner)

       Defendant Hull was the former director of "[c]hildren's [s]ervices for the

 Oakland County office of the Michigan Department of Health and Human Services"

 when Decedent was removed from his family home. ECF 73-5, PgID 870. But

 Defendant Hull was not involved in day-to-day CPS investigations, and she "was not

 aware of any safety concerns for [] children placed with" ACF. Id. at 871. She also

 affirmed that she was not involved with Decedent's placement, that she knew nothing

 of Decedent's family or Defendant Richardson, or Defendant Richardson's training to

 be a foster parent" prior to July 2015. Id. And Plaintiff did not dispute any of

 Defendant Hull's affirmations. Thus, Defendant Hull did not know of or disregard

 any substantial risk to Decedent, and she is entitled to qualified immunity.

                           c. Defendant Alisia Johnson

       Defendant Johnson was the DHS monitor first assigned to Decedent's case

 when he was removed from his family home. ECF 80-4, PgID 1659. As a DHS monitor,




                                           10
Case 2:17-cv-14155-SJM-APP ECF No. 83, PageID.2065 Filed 02/11/21 Page 11 of 19




 she supervised ACF to make sure it was "adhering to policies in regard to case

 management for the children that they were assigned." ECF 80-4, PgID 1669.

       Defendants claim that Defendant Johnson is entitled to qualified immunity

 because she was not deliberately indifferent to Decedent's care; rather, ACF was to

 monitor Decedent's care. ECF 73, PgID 840. Defendants also argued that Defendant

 Johnson was "unaware of any potential harm posed to [Decedent], and, in fact, was

 informed that [Decedent] was doing well in" Defendant Richardson's home. Id. at 841.

       But Defendant Johnson admitted that she knew something was not right. She

 testified that, as of May 5, 2015, ACF never provided her with an initial service plan

 for Decedent's case, even though it should have been submitted in March 2015. ECF

 80-4, PgID 1674. It also appears that ACF never provided Defendant Johnson with

 any documentation of a family team meeting or a face-to-face visit with Decedent. Id.

 And Defendant Johnson knew it would be a legal and regulatory violation if there

 was no family team meeting or face-to-face visit. Id. at 1676.

       Defendant Johnson was also aware that Decedent had wandered away from

 Defendant Richardson's home in the past and that he needed increased monitoring.

 Id. at 1677. And Defendant Johnson herself admitted that it was "unusual" to not

 receive an initial service plan for Decedent and that "out of all of the cases" she was

 assigned to Decedent's case had the worst documentation. Id. at 1678, 1691.

       Last, Defendant Johnson admits that she had minimal knowledge of the case.

 She also admitted that she did not take any actions even though ACF did not provide

 the necessary paperwork for her to monitor the case. It is therefore clear that




                                           11
Case 2:17-cv-14155-SJM-APP ECF No. 83, PageID.2066 Filed 02/11/21 Page 12 of 19




 Defendant Johnson "'subjectively' ignored the" child's "safety need," and the Court

 will proceed below to the objective component surrounding her qualified immunity.

 Clark-Murphy, 439 F.3d at 286.

                            d. Defendant Ebony Jeffries

       Defendant Jeffries was the DHS Monitor who took over Decedent's case from

 Defendant Johnson on June 22, 2015—less than two weeks before Decedent's death.

 ECF 81, PgID 1698. Defendant Jeffries stated that she did not "have anything that

 presented a concern" about Decedent's actual quality of care when she first took over

 the file and that she did not have much time to review the file. Id. at 1707. She also

 testified that she never met Decedent and that she never went to Defendant

 Richardson's home. Id. at 1706. But she did admit that she "had some concerns" about

 Decedent's general case and the state of the file. Id. at 1704. To address the concerns,

 Defendant Jeffries reached out to ACF about the missing information and tried to fix

 the file. Id. at 1710. In the few days that Defendant Jeffries was assigned to

 Decedent's case, she tried to work the file back in order, but she had minimal

 knowledge about Decedent or Defendant Richardson's foster home. Id. at 1706. Based

 on the limited timeframe and effort put forth by Defendant Jeffries, the Court finds

 she did not subjectively ignore Decedent's safety need. Clark-Murphy, 439 F.3d at

 286. Rather, Defendant Jeffries saw the issue and tried to fix it in the limited time

 she had before Decedent's death. The Court will therefore grant qualified immunity

 in her favor.




                                           12
Case 2:17-cv-14155-SJM-APP ECF No. 83, PageID.2067 Filed 02/11/21 Page 13 of 19




              ii.    Licensing Defendants

       Next, Plaintiff claims that Defendants Perry, Rehagan, Tansil, Tribble, and

 Wiggins (the "Licensing Defendants") violated Decedent's constitutional rights

 because they knew that ACF violated several foster care rules but continued to allow

 children to be placed with the service. ECF 22, PgID 299. For a deliberate indifference

 claim, however, Plaintiff must prove "that the defendant knew of and disregarded a

 substantial risk of serious harm to [the children's] health and safety." Watkins v. City

 of Battle Creek, 273 F.3d 682, 685–86 (6th Cir. 2001); see also Lethbridge, 2007 WL

 2713733, at *5 (applying Watkins to a foster care setting).

       Here, Defendants Wiggins, Tansil, and Tribble all affirmed that they were

 unaware of any safety concerns for children in ACF's care, and that they did not know

 of Decedent or Defendant Richardson before Decedent's death. ECF 73-4, PgID 865–

 66, ECF 73-2, PgID 857, ECF 73-3, PgID 861. Defendant Perry also testified that she

 did not recall ever hearing Defendant Richardson's name before Decedent's death,

 that she did not believe ACF's license should have been revoked, and that she believed

 that it was not necessarily the fault of the agencies if a child died in the agencies'

 care. ECF 73-6, PgID 891, 897–98.

       Defendant Rehagen further testified that she did not know of Defendant

 Richardson before Decedent's death, and that she believed Defendant Richardson had

 a "regular foster license," which meant that Richardson was "not under any type of

 disciplinary action." ECF 73-7, PgID 913, 914. The Licensing Defendants therefore

 all affirmed that they did not know about any issues with either ACF or Defendant




                                            13
Case 2:17-cv-14155-SJM-APP ECF No. 83, PageID.2068 Filed 02/11/21 Page 14 of 19




 Richardson that would show "a substantial risk of serious harm" to Decedent.

 Watkins, 273 F.3d at 685–86. And Defendant Perry testified that while ACF was cited

 for violations, most of the issues with the entity related to paperwork and that there

 were plans in place to correct those issues. ECF 73-6, PgID 893–94, 896. Thus,

 Defendants argue that the Licensing Defendants did not know of any substantial risk

 to Decedent, so they were not deliberately indifferent.

       In response, Plaintiff generically argues that ACF repeatedly violated DHS

 rules but the state continued to license it. ECF 78, PgID 1219–20. In the allegations,

 Plaintiff cites an investigation of ACF that took place after Decedent's death. Id. at

 1220. Although Plaintiff did not cite a source for his allegations, it appears that he is

 citing ECF 78-10, a notice of intent to revoke ACF's license. But Plaintiff admits that

 the notice of intent was not created until after Decedent's death. ECF 78, PgID 1220.

 And thus there is no evidence that any of the Licensing Defendants "knew of and

 disregarded a substantial risk of serious harm to [Decedent's] health and safety."

 Watkins, 273 F.3d at 686. The Court therefore cannot find that the Licensing

 Defendants subjectively ignored Decedent's safety, and because the Licensing

 Defendants did not violate Decedent's constitutional rights they are entitled to

 qualified immunity. Summary judgment will therefore be granted in favor of the

 Licensing Defendants.

              b. Objective Component

       The Court must now determine whether Plaintiff satisfied the objective

 component of the deliberate indifference analysis as to the only surviving claim, the




                                            14
Case 2:17-cv-14155-SJM-APP ECF No. 83, PageID.2069 Filed 02/11/21 Page 15 of 19




 claim against Defendant Johnson. Under the objective component, Plaintiff must

 show that Decedent "faced a substantial risk of serious harm." Villegas v.

 Metropolitan Gov't of Nashville, 709 F.3d 563, 568 (6th Cir. 2013). Defendants argue

 that Plaintiff cannot satisfy the objective component because Decedent was well-

 cared for in Defendant Richardson's custody and that his placement did not create a

 serious risk of harm. See ECF 73, PgID 835–37; ECF 82, PgID 2043–45.

       But Defendant Richardson testified that she had told Defendant Johnson that

 she was "unable to provide the heightened care and supervision that [Decedent]

 required." ECF 79-8, PgID 1341. Defendant Richardson later testified that she had a

 phone call with Defendant Johnson and had told her that she "was unable to provide

 the heightened care" necessary for Decedent. Id. Thus, Decedent was placed with a

 foster parent who openly admitted that she was unable to care for the child—an act

 that may have put him at risk. The Court therefore cannot say that Decedent did not

 face a risk of substantial harm. As a result, the Court finds that there is not clear

 evidence to show that Defendant Johnson was not deliberately indifferent to

 Decedent. Thus, Defendant Johnson will only be entitled to qualified immunity if the

 Court finds the constitutional right in question was not clearly established.

       2. Clearly Established Constitutional Right

       The Court must determine whether Decedent's due process right "was clearly

 established such 'that a reasonable official would understand that what [s]he was

 doing violate[d] that right.'" Mullins, 805 F.3d at 765 (citing Saucier, 533 U.S. at 201–

 02). "A plaintiff can meet his burden under this prong by presenting caselaw 'with a




                                            15
Case 2:17-cv-14155-SJM-APP ECF No. 83, PageID.2070 Filed 02/11/21 Page 16 of 19




 fact pattern similar enough to have given fair and clear warning to the officers about

 what the law requires.'" Vanderhoef v. Dixon, 938 F.3d 271, 278 (6th Cir. 2019)

 (quoting Hopper v. Plummer, 887 F.3d 744, 755 (6th Cir. 2018)). Although the case a

 plaintiff cites "need not be on all fours with the instant fact pattern" the question at

 issue "must be so settled that 'every reasonable official would have underst[ood] that

 what he [was] doing violate[d] [the] right' at issue." Id. (quoting Ashcroft v. al-Kidd,

 563 U.S. 731, 741 (2011)).

       Plaintiff points out that thirty years ago, the Sixth Circuit held "that due

 process extends the right to be free from the infliction of unnecessary harm to children

 in state-regulated foster homes." Meador, 902 F.2d at 476. Thus "it is clearly

 established law in the Sixth Circuit that a child has a due process right to be free

 from harm while in a state foster home." Moore, 364 F. App'x at 196. The Court cannot

 say that Defendant Johnson did not violate Decedent's clearly established

 constitutional rights. See Jones, 959 F.3d 748 ("[C]ourts should not grant summary

 judgment on the issue of qualified immunity if there exists a genuine issue of material

 fact, involving an issue on which the question of immunity turns, such that it cannot

 be determined before trial whether the defendant did acts that violate clearly

 established rights."). And for the same reason stated above, the Court cannot grant

 Defendant Johnson summary judgment on Plaintiff's constitutional claims.

                    CONCLUSION AND CASE MANAGEMENT

       For the reasons stated above, Defendant Field is entitled to absolute immunity

 for any statements made or actions taken during the removal proceedings.




                                           16
Case 2:17-cv-14155-SJM-APP ECF No. 83, PageID.2071 Filed 02/11/21 Page 17 of 19




 Defendants Field, Hull, Jeffries, Perry, Rehagan, Tansil, Tribble, and Wiggins are

 entitled to qualified immunity because they did not violate Decedent's constitutional

 rights. But Defendant Johnson is not entitled to qualified immunity at the summary

 judgment phase and the case against her must proceed.

       Because discovery has closed and the Court has now ruled on the pending

 dispositive motion, and due to the ongoing delay in all jury trials in the Eastern

 District of Michigan because of COVID-19, see 20-AO-059, the Court will refer the

 case to mediation with Mr. Patrick Seyferth. The mediation must occur before March

 1, 2021. Last, to expedite the resolution of the case, if mediation fails, the parties

 must submit a joint status report and inform the Court if they will consent to a bench

 trial to take place over Zoom in March 2021.

                                       ORDER

       WHEREFORE it is hereby ORDERED that State Defendants' motion for

 summary judgment [73] is GRANTED IN PART AND DENIED IN PART.

       IT IS FURTHER ORDERED that Defendant Field is ENTITLED to

 absolute immunity for any statements made or actions taken during the removal

 proceedings.

       IT IS FURTHER ORDERED that Defendants Field, Hull, Jeffries, Perry,

 Rehagan, Tansil, Tribble, and Wiggins are ENTITLED to qualified immunity.

       IT IS FURTHER ORDERED that State Defendants' motion [73] is DENIED

 as it relates to the claim against Defendant Johnson.




                                          17
Case 2:17-cv-14155-SJM-APP ECF No. 83, PageID.2072 Filed 02/11/21 Page 18 of 19




       IT IS FURTHER ORDERED that the Court REFERS the case to Mr.

 Patrick Seyferth1 for mediation and settlement discussions and ORDERS the parties

 to proceed in compliance with Local Rule 16.4. The mediation and settlement

 discussions shall occur no later than March 1, 2021. The parties shall contact Mr.

 Seyferth and provide him with a copy of this order as soon as practicable and shall

 NOTIFY the Court of the date of the mediation session once it is scheduled.

       IT IS FURTHER ORDERED that Mr. Seyferth shall NOTIFY the Court

 within seven days of completion of the mediation, stating only the "date of completion,

 who participated, whether settlement was reached, and whether further [alternative

 dispute resolution] proceedings are contemplated." E.D. Mich. L.R. 16.4(e)(6). If a

 settlement is reached, the parties shall NOTIFY the Court immediately upon

 completion of the mediation and shall SUBMIT a proposed order of dismissal within

 21 days. Id. at 16.4(e)(7). If a settlement is not reached, the parties shall NOTIFY

 the Court within seven days of the completion of the mediation.




 1Patrick Seyferth is a private attorney and founding member of the firm Bush
 Seyferth, PLLC. He can be reached at (248) 822-7802 and at Seyferth@bsplaw.com.


                                           18
Case 2:17-cv-14155-SJM-APP ECF No. 83, PageID.2073 Filed 02/11/21 Page 19 of 19




       IT IS FURTHER ORDERED that if the parties are unable to resolve the case

 with Mr. Seyferth's assistance, they shall SUBMIT a joint status report, no later

 than seven days after the mediation, informing the Court if they will consent to a

 bench trial.

       SO ORDERED.

                                      s/ Stephen J. Murphy, III
                                      STEPHEN J. MURPHY, III
                                      United States District Judge
 Dated: February 11, 2021


 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on February 11, 2021, by electronic and/or ordinary mail.

                                      s/ David P. Parker
                                      Case Manager




                                        19
